United States Court of Appeals
                     For the First Circuit


No. 14-1789

                 BAIS YAAKOV OF SPRING VALLEY,

                      Plaintiff, Appellee,

                               v.

                           ACT, INC.,

                     Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on August 21, 2015, is
amended as follows:

     On page 10, line 7, the citation Lewis v. Contintental Bank
Corp. is replaced with Lewis v. Continental Bank Corp.

     On page 19, line 11, the phrase "position of the merits" is
replaced with "position on the merits"